Citation Nr: 0836577	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active duty service from September 1953 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for bilateral hearing loss.  He has contended that 
his current hearing loss is due to exposure to acoustic 
trauma from a land mine explosion while serving as a military 
police officer in Korea.  The veteran's service medical 
records were presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973, and 
the RO has been unable to reconstruct them.

Private medical records dated in January 2003 indicate that 
the veteran was seen for an audiological evaluation at which 
time he complained of a gradual hearing loss that started 
approximately two years earlier.  The report noted that the 
veteran sustained multiple hematomas from a head injury in 
May 2002 and required surgery in October 2002.  The veteran 
denied any history of ear pathology, treatment, or surgery 
prior to 2002.  In addition to his two years of military 
service, the veteran reported that he worked for 11 years as 
a civilian police officer and as an assembler and inspector 
at an automotive plant.  The impression on the audiological 
examination was mild to severe sensorineural hearing loss in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.  

A June 2006 letter from an audiologist at the same private 
practice indicated that the veteran's hearing acuity had 
worsened significantly since the hearing examination in 
January 2003.  It was noted that an otolaryngology surgeon 
had been consulted regarding those results.  The surgeon 
indicated that when there is a head injury requiring surgery, 
any pattern of hearing loss may be due to scarring that can 
occur, which can take nine months to one year to form.  The 
surgeon commented that such scarring may explain the 
significant change in the veteran's hearing loss between 2003 
and 2006.  

Nevertheless, the evidentiary record also includes an October 
2006 statement from a doctor of internal medicine at a 
community hospital documenting the veteran's reported onset 
of hearing loss after being involved in two land mine 
explosions in Korea.  The physician opined that he did not 
think the veteran's craniotomy for a subdural hematoma had 
worsened his hearing loss.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Part of VA's duty to assist is to provide the veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
determining the nature and etiology of any bilateral hearing 
loss that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
bilateral hearing loss.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's private medical 
records, and to comment as to whether it 
is at least as likely as not that the 
veteran's bilateral hearing is causally 
or etiologically related to his military 
service as opposed to it being the result 
of some other factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

